Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 04/06/2022.
Claims 2, 5, 9, 13, 16, 20, 23-25 and 27 are cancelled by the applicant.
Claims 1, 3-4, 6-8, 10-12, 14-15, 17-19, 21-22 and 26 remain pending, where claims 1, 12 and 26 are independent. 
The specification and claim objections have been withdrawn because the arguments and amended specification and claim overcome the objections.
The claim rejections under 112 and 101 have been withdrawn because the arguments and amended claims overcome the rejections.

Examiner’s Amendment/comments 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
	a) Claims 1, 12 and 26 (line 4, 3 and 5 respectively) “--- of least one data ---” has been amended to “--- of at least one data ---” and rest of the claims are as of dated 04/06/2022.
b) Claim 6 (line 1) “--- according to claim 5 ---” has been amended to “--- according to claim 1 [[5]] ---” and rest of the elements are as of dated 04/06/2022.
c) Claim 17 (line 1) “--- according to claim 16 ---” has been amended to “--- according to claim 12 [[16]] ---” and rest of the elements are as of dated 04/06/2022.

Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-12, 14-15, 17-19, 21-22 and 26 are allowable after a thorough search, examination, persuasive amendment and arguments over the prior art of record.

Examiner's Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 04/06/2022 and further amendment] are persuasive, as such the reasons for allowance are in all probability evident from the record (PTO-892 and 1449) and no statement is deemed necessary (see MPEP 1302.14). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompanying the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Md Azad/
Primary Examiner, Art Unit 2119